Citation Nr: 0117553	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  93-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
laceration scar of the left hand.

2.  Entitlement to an increased (compensable) rating for a 
laceration scar of the right thigh near the anus.

3.  Entitlement to an effective date earlier than February 
11, 1992, for assignment of a 10 percent rating for multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from July 1942 to October 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of September 
1992 and February 1993 by the Department of Veterans Affairs 
(VA) Albuquerque, New Mexico, regional office (RO).  The 
rating decisions, in pertinent part, confirmed previously 
assigned noncompensable ratings for a laceration scar of the 
left hand and a laceration scar of the right thigh near the 
anus.  In May 1995, the Board remanded the case for 
additional development.  In a decision of September 1997, the 
Board confirmed the noncompensable ratings for the laceration 
scar of the left hand and the laceration scar of the right 
thigh near the anus.  Additionally, the Board addressed 
several other issues.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 1998, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran's representative before the Court, attorney Robert E. 
Tangora, filed a Joint Motion For Remand.  In that motion, 
the parties agreed that a VA examination of June 1995 was not 
adequate because the examiner did not review the veteran's 
claims file.  The parties also stated that the Board had not 
provided an adequate explanation with respect to the reasons 
and bases for the September 1997 decision.  Finally, the 
parties stated that the VA had not satisfied it's duty to 
obtain certain private medical records.  In an order issued 
later that month, the Court granted the Joint Motion, vacated 
the portion of the Board's September 1997 decision with 
respect to the claims for increased ratings for a laceration 
scar of the left hand and a laceration scar of the right 
thigh near the anus, and returned the case to the Board.  In 
April 1999, the Board remanded the case to the RO for the 
requested action.  In a rating decision of June 1999, the RO 
again confirmed the noncompensable ratings, but granted a 10 
percent rating for multiple noncompensable disabilities 
pursuant to 38 C.F.R. § 3.324.  The RO assigned an effective 
date of February 11, 1992, for that rating.  The veteran 
disagreed with that effective date, and the issue has been 
certified as an issue on appeal.  The RO has now returned the 
case to the Board for further appellate review.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the VA 
examination report of June 1999 reveals that it is not 
adequate for rating purposes.  The only scar of the left 
upper extremity which was examined was a scar of the left 
wrist.  Significantly, this scar is either attributable to 
surgery which was performed in July 1987 for treatment of the 
veteran's nonservice-connected left carpal tunnel syndrome or 
it is due to a nonservice-connected on-the-job-injury which 
occurred after service in the mid 1970's when a tire he was 
working on exploded.  In this regard, the Board notes that 
veteran's service medical records include a record dated in 
February 1945 which shows that the service-connected scar of 
the left hand was located between the distal ends of the 
third and fourth metacarpals of the left hand (rather than on 
the left wrist).  That service-connected injury reportedly 
occurred accidentally while the veteran was doing an 
automotive repair.  The VA examination report of June 1999 
does not contain any findings with respect to the scar 
located between the distal ends of the third and fourth 
metacarpals of the left hand which resulted from that 
accidental injury.  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  For this reason, the 
Board concludes that another VA examination is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
scars examination to determine the 
current severity of the veteran's 
service-connected scar located between 
the distal ends of the third and fourth 
metacarpals. Photographs illustrating the 
scar should be taken.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
In particular, the examiner should review 
the February 1945 service medical record 
which documents the nature and extent of 
the veteran's service-connected injury.  

The examiner should specifically address 
the criteria for rating scars under 
diagnostic codes 7803, 7804, and 7805, to 
include whether the veteran's service-
connected scar is poorly nourished with 
repeated ulcerations, is tender and 
painful on objective examination, or 
results in limitation of function of the 
affected part.  The examiner should also 
address factors listed in 38 C.F.R. 
§ 4.48 (removed effective July 3, 1997) 
which provided that as to the residuals 
of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of 
motion, the most obvious feature of the 
disability and the starting point for 
physical examination is the superficial 
scar.  An accurate and full description 
of the scar must be furnished by the 
medical examiner, so that the disability 
from it may be intelligently visualized 
and evaluated.  Its location, length, 
width and depth will be described; 
whether it is painful, inflamed, keloid; 
adherent or nonadherent; whether it 
involves or distorts neighboring 
orifices; whether it is exerting traction 
or limiting normal motion of the parts 
involved; whether there is ankylosis of 
contiguous joints; whether there is bone 
or muscle loss, or muscle hernia, and, if 
so, to what extent and how productive of 
interference with normal functions; and 
whether there is associated lesion of a 
peripheral nerve (the nature and effects 
to be depicted by a neurologist, wherever 
possible).  

The examiner should also differentiate 
between any impairment of function which 
is due to a nonservice-connected 
disability (such as the veteran's 
postoperative carpal tunnel syndrome) and 
that which is attributable to the 
service-connected scar located between 
the distal ends of the third and fourth 
metacarpals.  Such an opinion is required 
in order to properly assign a disability 
rating for the service-connected 
disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998)(in which the 
Court vacated a decision by the Board 
where there was no medical evidence in 
the record separating the effects of the 
appellant's post-traumatic stress 
disorder from his nonservice-connected 
personality disorders).  If the examiner 
is unable to differentiate between the 
service-connected and nonservice-
connected disorders then that conclusion 
should be specifically stated in the 
examination report. 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


